Filed 2/5/21 In re T.P. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 In re T.P., a Person Coming Under the
 Juvenile Court Law.

 ORANGE COUNTY SOCIAL SERVICES
 AGENCY,
                                                                         G059193
      Plaintiff and Respondent,
                                                                         (Super. Ct. No. 19DP0472)
           v.
                                                                         OPINION
 D.M.,

      Defendant and Appellant.


                   Appeal from an order of the Superior Court of Orange County, Antony C.
Ufland, Judge. Dismissed as moot. Request for judicial notice granted.
                   Jamie A. Moran, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Leon J. Page, County Counsel, Karen L. Christensen and Deborah B.
Morse, Deputy County Counsel, for Plaintiff and Respondent.
                   No appearance for the Minor.
              In this juvenile dependency case, law enforcement took two-year-old T.P.
                                                                      1
into protective custody due to physical abuse by her mother (Mother) and general
neglect by D.M. (Father). Father appeals from the juvenile court’s order made at the
combined six-month/12-month review hearing. Specifically, Father argues substantial
evidence did not support the court’s determination T.P. would be at risk of detriment if
returned to his care. He also asserts the Orange County Department of Social Services
(SSA) did not comply with its inquiry and notice duties under the Indian Child Welfare
Act (ICWA) provisions found in Welfare and Institutions Code section 224.2,
subdivision (e) (all further statutory references are to the Welfare and Institutions
Code, unless otherwise indicated). During the pendency of this appeal, the court
returned T.P. to Father’s custody. As a result, SSA argues the appeal is moot and
should be dismissed. Father does not oppose SSA’s motion to dismiss. We agree
with SSA and dismiss Father’s appeal.
                                          FACTS
              Law enforcement took T.P. into protective custody in April 2019 after
Father notified authorities Mother used the force of her bodyweight to slam the child’s
head into a mattress. Father intervened and escaped with T.P. T.P. sustained an
indentation and abrasion on her forehead, swelling in her eyes and face, and bruises on
her shins. She was treated at the hospital. Police arrested Mother. An emergency
protective order was issued to protect Father and T.P. from Mother.
              At the detention hearing in April 2019, the juvenile court detained T.P. The
court authorized supervised visitation for Father and ordered drug testing. Father denied
Indian ancestry. Mother indicated she might have Indian ancestry. The juvenile court
ordered the agency to investigate Mother’s heritage and to give notice to the “appropriate
tribe, as to [M]other.”


1
              Mother is not a party to this appeal.

                                             2
              At the jurisdictional hearing, Father pled no contest to the petition. The
juvenile court sustained the remaining counts of the petition, declared T.P. a dependent of
the court, and removed her from parental custody.
              At the combined six-month/12-month review hearing, the juvenile court
acknowledged Father had come a “good distance” with his case plan services. However,
the court found return of T.P. to Father “would create a substantial risk of detriment to
the safety, protection, or physical or emotional wellbeing of the child.” The court
continued the matter for an 18-month permanency hearing. Father appealed from the
court’s order made at the combined six-month/12-month review hearing.
              During the pendency of this appeal, the juvenile court conducted its
18-month permanency hearing. It ordered T.P.’s immediate return to Father’s home as
the permanent plan and ordered family maintenance services. SSA filed a request for
judicial notice or, in the alternative, a motion to take additional evidence of the court’s
18-month permanency order. SSA also filed a motion to dismiss Father’s appeal as moot
in light of the court’s order returning T.P. to Father at the 18-month permanency hearing.
Father did not object to either request.
                                       DISCUSSION
              As an initial matter, SSA asks us to take judicial notice of the December 9,
2020, minute order returning T.P. to Father’s custody. While we recognize postjudgment
evidence is typically rejected on appeal, an appellate court may consider limited
postappeal evidence in connection with a motion to dismiss. (In re Josiah Z. (2005)
36 Cal.4th 664, 676.) Here, SSA seeks to introduce evidence bearing not on the
underlying merits of the case, but rather whether we can or should proceed to the merits.
Accordingly, we grant SSA’s request.
              We turn to SSA’s motion to dismiss Father’s appeal as moot.
“‘[A]n action that originally was based on a justiciable controversy cannot be maintained
on appeal if all the questions have become moot by subsequent acts or events.’” (In re

                                              3
Dani R. (2001) 89 Cal.App.4th 402, 404.) Specifically, a parent’s appeal from a juvenile
court order becomes moot when that parent is granted the relief sought within that very
appeal. (Id. at p. 406.) An appellate court may exercise its discretion to resolve an issue
when it is of broad public interest and is likely to recur, or where “‘there is a likelihood of
recurrence of the controversy between the same parties or others.’ [Citation.]” (In re
N.S. (2016) 245 Cal.App.4th 53, 58-59.)
              Here, none of the factors that would justify maintaining the appeal apply.
The event rendering the case moot is a happy one for Father. The court reinstated
Father’s custody of T.P.—the primary focus of his appeal. Father is no longer affected
by the challenged order and there is no indication the alleged error will infect the
outcome of subsequent proceedings. The ICWA contentions are similarly mooted by
T.P.’s return to Father’s custody. Specifically, due to foster care placement being
terminated, effective relief under ICWA can no longer be provided. (25 U.S.C. § 1914; §
224, subd. (b).) Accordingly, the appeal is moot and must be dismissed.
                                       DISPOSITION
              The appeal is dismissed as moot. SSA’s request for judicial notice and its
motion to dismiss are granted.




                                                   O’LEARY, P. J.

WE CONCUR:



ARONSON, J.



FYBEL, J.



                                              4